DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 03/10/2021. Claims 1-20 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 03/11/2021.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/11/2021 (which documents listed have been submitted in the U.S Application No. 15/645,449 filed 08/03/2017 and 12/22/2017), are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,951,534 (Application no. 16/518,416).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application merely broaden the scope of the claims of U.S. Patent No. 10,951,534 (Application no. 16/518,416), in which the ordering of some limitations is changed, the wording is slightly modified, or slight changes in the limitations that would have been obvious to one of ordinary skill in the art have been made. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art and where the patent and the application are directed relates generally to identifying a communication path to be provided in a communication network, the communication path having an associated quality of service (QoS); determining, for a first network element in the communication path, a first queue level associated with the QoS, wherein the first queue level is associated with a first tag; determining, for a second network element in the communication path, a second queue level associated with the QoS, wherein the second queue level is associated with a second tag; generating, for the first network element, a configuration to re-tag a packet directed to the second network element with the second tag when the packet has the first tag; and providing the configuration to the first network element. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claims 1-20 of U.S. Patent No. 10,951,534 (Application no. 16/518,416) to teach the invention of the claims 1-20 of the current application.
Allowable Subject Matter
Claims 1- 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
References cited but not used 
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Yin et al. (U.S 2015/0355934), discloses a network topology of a network including the first virtual built-in network element and at least one NVE node, and the identifier of the first virtual built-in network element. Lin et al. (U.S 2012/0127973) provide the functions that control how signaling occurs and how data is sent to access network and tagging data with flow identifier to enforce QoS rules and flow identifier of the first data and multiplexed the first data with other data that has the same QoS level and stored the data in queue. Rabie et al. (U.S 7,565,436) discloses a method of supporting multiple quality of service (QoS) levels for data being transmitted between two networking devices. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/03/2022